

117 S2343 IS: Chai Suthammanont Remembrance Act of 2021
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2343IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Warner (for himself, Mr. Kaine, Mr. Cardin, Mr. Van Hollen, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the head of each agency to establish a safety plan relating to COVID–19 for any worksite at which employees or contractors are required to be physically present during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Chai Suthammanont Remembrance Act of 2021.2.Worksite safety for Federal employees and contractors(a)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.(2)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247) as a result of the COVID–19 pandemic, or any renewal thereof, terminates.(3)Covered worksiteThe term covered worksite means a worksite at which an employee of an agency or a contractor of an agency (or subcontractor thereof at any tier) is required to be present during the covered period. (4)WorksiteThe term worksite—(A)in the case of an employee of the agency—(i)means the location of the position of record of the employee where the employee regularly performs the duties of the employee; and(ii)does not include any location where the employee teleworks (as defined in section 6501 of title 5, United States Code); and (B)in the case of a contractor of the agency (or subcontractor thereof at any tier), means the location in a facility of the agency where the contractor or subcontractor performs the duties of the contractor or subcontractor under a contract with the agency, or a subcontract thereof at any tier, as applicable. (b)Issuance of policies and procedures by agenciesNot later than 60 days after the date of enactment of this Act, the head of each agency, in consultation with the Chief Human Capital Officer of the agency and the Assistant Director of Administration of the agency (or any individual holding an equivalent position) shall—(1)establish, and publish on the website of the agency, a safety plan containing procedures and policies for—(A)covered worksites; and(B)being present at a covered worksite; and(2)communicate the plan established under paragraph (1) to each employee of the agency and contractor of the agency (and any subcontractor thereof at any tier) in such a manner as to ensure that each employee and contractor acknowledges receipt and understanding of the plan.(c)PlanThe safety plan required under subsection (b)(1) shall include the following:(1)A description of the efforts of the agency with respect to mitigating the spread of COVID–19 at covered worksites, including the following: (A)A description of any personal protective equipment that the agency provides or will provide to any employee of the agency and contractor of the agency (and any subcontractor thereof at any tier) physically present at a covered worksite. (B)A description of any procedures established by the agency for—(i)testing employees of the agency and contractors of the agency (and any subcontractor thereof at any tier) required to be present at a covered worksite; (ii)contact-tracing at covered worksites, including procedures by which employees and contractors (and any subcontractor thereof at any tier) required to be present at a covered worksites will be notified of a potential exposure to an individual who is diagnosed with COVID–19; and(iii)administering the COVID–19 vaccine to employees of the agency.(2)Guidance on—(A)any cleaning protocols to be implemented at covered worksites;(B)occupancy limits for covered worksites; and (C)the use of appropriate face coverings by employees of the agency and contractors of the agency (and any subcontractor thereof at any tier) while physically present at a covered worksite.(3)A description of the actions that the agency is or will be taking to protect employees of the agency who conduct activities in an official capacity while not physically present at a covered worksite from exposure to COVID–19, including employees of the agency—(A)who are required to travel in an official capacity; or(B)perform audits or inspections. (4)A description of any requirements that members of the public are required to meet in order to enter a facility in which covered worksites are located.(5)A description of any alternative option to being physically present at a covered worksite that are available for employees who—(A)have a high risk of contracting COVID–19 (as determined by the Director of the Centers for Disease Control and Prevention); or (B)live in a household with individuals that have a high risk of contracting COVID–19 (as determined by the Director of the Centers for Disease Control and Prevention).(6)A description of any rule or protocol regarding whether employees of the agency required to be physically present at covered worksites are—(A)required to be fully vaccinated before being present at covered worksites; or(B)allowed to take leave—(i)to get a dose of the COVID–19 vaccine; or(ii)upon experiencing severe side-effects as a result of receiving any dose of the COVID–19 vaccine.(7)Protocols that ensure the continuity of operations, including a plan to reverse any requirement for an employee or contractor (or subcontractor thereof at any tier) to be present at a facility in which covered worksites are located if there is a surge in COVID–19 cases in the geographic area of the facility.(8)The hotline website and hotline telephone number of the inspector general of the agency for employees of the agency and contractors of the agency (and any subcontractor thereof at any tier) to report to the inspector general any instance in which the agency is not implementing the plan required under subsection (b)(1). (d)Delayed applicability for certain worksitesFor any worksite that the head of the agency has temporarily closed due to COVID–19, the requirements of subsection (b) shall be carried out not later than 30 days before any employee of the agency or contractor of any agency (or any subcontractor thereof at any tier) is required to be physically present at such worksite.(e)Inspectors general reportsNot later than 6 months after the date of enactment of this Act, the inspector general of each agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on whether the agency—(1)has published and communicated the public safety plan required under subsection (b)(1) in accordance with that subsection; and(2)implemented the plan described in paragraph (1).(f)ApplicationNothing in this Act shall be construed to alter or otherwise limit the rights and obligations afforded under chapter 71 of title 5, United States Code. 